 


109 HR 536 IH: Military Families Financial Security Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 536 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mrs. Davis of California introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To eliminate the unfair and disadvantageous treatment of cash military compensation other than basic pay under the supplemental security income benefits program. 
 
 
1.Short titleThis Act may be cited as the Military Families Financial Security Act. 
2.Treatment of uniformed service compensation 
(a)Treatment of uniformed service cash remuneration as earned income 
(1)In generalSection 1612(a)(1)(A) of the Social Security Act (42 U.S.C. 1382a(a)(1)(A)) is amended by inserting (and, in the case of cash remuneration paid for service as a member of a uniformed service (other than payments described in paragraph (2)(H)), without regard to the limitations contained in section 209(d)) before the semicolon. 
(2)Certain housing payments treated as in-kind support and maintenanceSection 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended— 
(A)by striking and at the end of subparagraph (F); 
(B)by striking the period at the end of subparagraph (G) and inserting ; and; and 
(C)by adding at the end the following: 
 
(H)payments to or on behalf of a member of a uniformed service for housing of the member (and his or her dependents, if any) on a facility of a uniformed service, including payments provided under section 403 of title 37, United States Code, for housing that is acquired or constructed under subchapter IV of chapter 169 of title 10 of such Code, or any related provision of law, and any such payments shall be treated as support and maintenance in kind subject to subparagraph (A) of this paragraph.. 
(b)Effective dateThe amendments made by this section shall be effective with respect to benefits payable for months beginning at least 90 days after the date of the enactment of this Act. 
 
